 


Logo [logo1.jpg]
Exhibit 10.44









November 3, 2010
 
Keith Omsberg








 
Dear Keith,


 
This letter serves as an amendment to your employment agreement with Tier
Technologies, Inc. dated May 6, 2009 (the "Employment Agreement").  As of the
date you execute this amendment, you hereby agree to amend the Employment
Agreement as follows:
 
1.    Delete the first sentence of Section 2, Term of Employment, and replace
with the following:
 
      "The Company hereby continues to employ the Executive, and the Executive
hereby accepts such continued employment, for the period commencing on the
Effective Date and ending on November 3, 2012, subject to earlier termination of
the Term of Employment in accordance with the terms of this Agreement."
 
2.    Revise the first sentence of Section 11(c) as follows: (i) replace
"thirtieth (30th)" with "sixtieth (60th)" and (ii) insert at the end of the
sentence ", which release must become effective and irrevocable no later than
the sixtieth (60th) calendar day following the date of termination."
 
Except as modified herein, all other terms and conditions of the Employment
Agreement remain in full force and effect, including but not limited to your
obligations under the Proprietary and Confidential Information, Developments,
Noncompetition and Nonsolicitation Agreement that you signed for the benefit of
the Company.

11130 Sunrise Valley Blvd. • Suite 300 • Reston, VA 20191 • Ph: 571-382-1000 •
Fax: 571-382-1384


www.tier.com 


 
 

--------------------------------------------------------------------------------

 

This amendment and the Employment Agreement contain the entire understanding and
agreement between the parties concerning the subject matter hereof and supersede
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, with respect thereto. This amendment
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia (without reference to the conflict of laws provisions
thereof). This amendment may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
document.
 
For and on behalf of
Tier Technologies, Inc.


/s/ Alex P. Hart
Alex P. Hart
Chief Executive Officer




I have read the above amendment to the Employment Agreement, and I voluntarily
accept the terms and conditions set forth above.


/s/ Keith S. Omsberg
 
November 5, 2010
Keith S. Omsberg
 
Date




11130 Sunrise Valley Blvd. • Suite 300 • Reston, VA 20191 • Ph: 571-382-1000 •
Fax: 571-382-1384


www.tier.com 


 
 

--------------------------------------------------------------------------------

 
